PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. 10,977,049
Issue Date: 13 Apr 2021
Application No. 16/090,038
Filing or 371(c) Date: 28 Sep 2018
Attorney Docket No. KEW18325PCTUS


:
:	DECISION ON PETITION
:
:
:


This is a decision on the request filed May 3, 2021, under 37 CFR 3.81(b)1 to correct the name of the assignee on the front page of the above-identified patent by way of a Certificate of Correction.

The petition under 37 CFR §3.81(b) is DISMISSED-AS-MOOT.

After review of the Office records shows a Certificate of Correction was signed and sealed on June 1, 2021.  (copy enclosed)

Inquiries related this communication should be directed to Cheryl Gibson-Baylor at 
(571)272-3213.   

Any questions concerning the issuance of a Certificate of Correction should be directed to the Certificates of Correction Branch at (703)756-1814.


/Cheryl Gibson-Baylor/
Cheryl Gibson-Baylor
Paralegal Specialist
Office of Petitions

Attachment: Certificate of Correction





    
        
            
    

    
        1 See MPEP 1309, subsection II; and Official Gazette of June 22, 2004.